t c memo united_states tax_court drew allen rayner petitioner v commissioner of internal revenue respondent docket no filed date drew allen rayner pro_se linda j wise for respondent memorandum opinion colvin judge respondent determined that petitioner has an income_tax deficiency of dollar_figure for and is liable for an addition_to_tax under sec_6654 of dollar_figure for failure to pay estimated_tax the matter is before the court on respondent’s motion for summary_judgment and motion for a penalty under sec_6673 - - background a petitioner petitioner was retired and lived in mississippi when he filed the petition in petitioner received dollar_figure in retirement distributions and dollar_figure in nonemployee compensation in primerica life_insurance co issued to petitioner three forms 1099-misc miscellaneous income which state that he received dollar_figure of taxable nonemployee compensation petitioner also received five forms 1099-r distribution from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which state that he received in retirement account distributions totaling dollar_figure of which dollar_figure is taxable b petitioner’s income_tax return petitioner submitted a form_1040 individual_income_tax_return for on which he reported zero income dollar_figure in income_tax_withholding and an overpayment for which he sought a dollar_figure refund he attached to his form_1040 a signed statement consisting of two typewritten pages in which he made various arguments denying his duty to file a return and defending his return c respondent’s determination respondent determined that petitioner received taxable_income of dollar_figure in nonemployee compensation and dollar_figure in retirement distributions in and that petitioner was liable for income_tax of dollar_figure for that year respondent also determined that petitioner was liable for self-employment_tax of dollar_figure for nonemployee compensation the 10-percent additional tax of dollar_figure under sec_72 on distributions from retirement accounts for a total deficiency of dollar_figure dollar_figure dollar_figure dollar_figure and an addition_to_tax of dollar_figure under sec_6654 for failure to pay estimated_tax d the petition in his petition petitioner disputes that he has a deficiency or is liable for any addition_to_tax for the following is the only fact petitioner alleged in the petition that the amount of the alleged taxable_income penalties and interest thereon are erroneous petitioner asserts that the irs sic distribution is not a taxable_event be petitioner’s pretrial memo and our date order our standing_pretrial_order served on petitioner on date requires the parties to exchange documents to be used at trial at least days before trial materials not provided in compliance with our standing_pretrial_order may be excluded from evidence rule b 77_f3d_637 2d cir q4e- in his trial memorandum petitioner alleged income from sources not listed in sec_861 is exempt from taxation income earned by u s citizens in the united_states is not listed and thus is exempt and petitioner is a u s citizen and has income only from domestic sources on date we ordered petitioner to give to respondent within days all evidence on which he relies to show that respondent’s determination is incorrect including a copy of documents which petitioner contends supports his position and a detailed statement from petitioner that explains each of petitioner’s claims despite our issuance of that order petitioner has not given respondent any evidence relating to respondent’s determination he provided only a document in which he repeated the arguments described above that he made in his pretrial memorandum discussion a respondent’s motion for summary_judgment respondent filed a motion under rule b seeking summary_judgment upholding the determination in the notice_of_deficiency we may grant summary_judgment if there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears - - the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 petitioner contends that summary_judgment is not proper that respondent is incorrect as a matter of law and that trial on the merits is required petitioner contends that respondent does not dispute many tax returns that are similar to petitioner’s return petitioner points out that sec_1_61-1 income_tax regs states that gross_income includes all income from whatever source derived unless excluded by law and contends that respondent erred in not citing it petitioner contends that he can prove through cross-examination of government witnesses that the deficiency is incorrect because u s -source income is exempt from income_tax petitioner contends that postings on the internet show that respondent accepts returns similar to petitioner’s return we disagree petitioner’s contention that his income is not taxable is incorrect as a matter of law petitioner’s form_1040 for and the forms 1099-misc and forms 1099-r attached to the form_1040 show that petitioner is liable for additional tax under sec_72 of dollar_figure and the addition_to_tax under ' the forms 1099-r attached to petitioner’s form_1040 for show early ira_distributions of dollar_figure not dollar_figure as determined by respondent for which no exceptions to the 10-percent penalty imposed by sec_72 apply thus - - sec_6654 of dollar_figure see sec_7491 the forms misc show that petitioner received dollar_figure of taxable_income in the forms 1099-r show that petitioner received taxable_distributions of dollar_figure one form 1099-r shows that he received an early distribution of dollar_figure from an ira account for which no exceptions to the 10-percent penalty imposed by sec_72 apply petitioner’s form_1040 for and the forms show that he only paid dollar_figure withheld in tax for thus he paid no estimated_tax petitioner did not provide respondent with any evidence showing that respondent’s determination of his tax_liability 1s incorrect or give any reason for not doing so thus there is no genuine issue for trial within the meaning of rule d we conclude that respondent is entitled to summary_judgment and that petitioner is liable for a total deficiency of dollar_figure dollar_figure dollar_figure dollar_figure and an addition_to_tax of dollar_figure under sec_6654 b respondent’s motion for imposition of a penalty under sec_6673 the court may regquire the taxpayer to pay a penalty to the united_states of not more than dollar_figure if the taxpayer instituted or maintained proceedings primarily for delay if the taxpayer's the additional tax under sec_72 is dollar_figure not dollar_figure this amount is less than the amount respondent determined because the sec_72 penalty is less than respondent determined thereby reducing the total_tax due on which the sec_6654 addition_to_tax is calculated - position is frivolous or groundless or if the taxpayer unreasonably failed to pursue administrative remedies sec_6673 a taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner contends that his argument is not frivolous and that he is not using this case for delay we disagree respondent told petitioner by letter dated date that his return included frivolous arguments that had no basis in law petitioner responded by letter dated date in which he repeated his legal position in letters dated january and respondent asked petitioner for his legal and factual basis for excluding amounts reported on the forms attached to petitioner’s income_tax return petitioner responded with a document in which he contends that only income from international or foreign_commerce is taxable respondent gave copies of cases to petitioner in which courts had rejected his argument and warned him of the potential for liability under sec_6673 despite this petitioner persisted in maintaining frivolous positions in his pretrial memorandum and other documents filed with the court petitioner took frivolous positions in a prior case see rayner v united_states ustc par big_number aftr 2d 5th cir in that case the u s court_of_appeals for the fifth circuit affirmed dismissal of petitioner’s --- - claims against the united_states the internal_revenue_service irs and various irs officials because rayner’s requests are patently frivolous the court_of_appeals for the fifth circuit warned rayner’s appeal surpasses mere frivolity and registers an extraordinary score on the appellate scale of vexation mr rayner is given notice that future frivolous appeals will be subject_to the full panoply of sanctions authorized by federal rules of appellate procedure we encourage the government to consider moving for such sanctions if faced with frivolous actions like this one in the future id we conclude that petitioner is liable for a penalty of dollar_figure under sec_6673 accordingly an order will be entered granting respondent’s motions for summary_judgment and for a penalty and decision will be entered for respondent in amounts consistent with the foregoing
